Fourth Court of Appeals
                                San Antonio, Texas
                                     February 25, 2021

                                    No. 04-21-00043-CV

       RCI ENTERTAINMENT (SAN ANTONIO), INC, d/b/a XTC Cabaret. (“XTC”),
                               Appellant

                                             v.

  THE CITY OF SAN ANTONIO, Mayor Ron Nirenberg, and Michael E. Shannon, in their
                           Official Capacities,
                               Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-23536
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       Appellant's verified motion for emergency relief is DENIED. The appellee's motion to
quash the motion for emergency relief is DENIED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2021.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court